        Case 1-19-46083-cec                   Doc 15         Filed 11/18/19    Entered 11/18/19 16:33:46




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X


IN RE: MELISSA L BOLGHEN                                                      Chapter 7

                                                                              Case# 19-46083

                                          DEBTOR,

---------------------------------------------------------------X

                              AFFIRMATION IN OPPOSITION TO MOTION TO LIFT STAY

          Anadel Canale, attorney duly admitted to practice law in the Sate of New York affirms the

following:


     1. I am the attorney for Debtor in the above entitled action.

     2. I submit this affirmation in opposition to a motion for an Order (i) under Bankruptcy Code

          §§362(d)(l) and (d)(2) terminating the automatic stay with regard to the Debtor's

          possession of the premises located at 78-13 79th St., Ridgewood, NY 11385 a/k/a 78-13

          79th St Glendale, NY 11385.

     3. The Debtor was one of the original owners of 78-13 79th St Glendale, NY 11385. (See Deed

          Exhibit “A”).

     4. There was a Judgment of Foreclosure and Sale entered on April 18, 2017 in a foreclosure

          action filed in Queens Supreme Court. (See Exhibit “B”).

     5. The Debtor retained the attorney of Petroff Amshen LLP for foreclosure defense and loss

          mitigation services from the years 2017 to 2019. The Debtor expended almost $20,000 for these

          legal services.

     6. The Debtor was informed by said counsel that the sale date which was scheduled on July 7, 2017

          was cancelled by the lender. (See Email Attached hereto as Exhibit “C”).
  Case 1-19-46083-cec           Doc 15      Filed 11/18/19       Entered 11/18/19 16:33:46




7. The Debtor was also informed that the firm was proceeding with foreclosure defense and loss

    mitigation. (Debtor Affidavit Exhibit “D”).

8. The Debtor believed the foreclosure sale was cancelled.

9. The Debtor learned that the property was in fact sold when he received the within referee Deed

    (See Exhibit “E”).

10. The Debtor was informed by her prior counsel that the Debtor’s prior lender erred in selling the

    home.

11. The within facts raises issues as to whether the creditor MTGLQ Investors, L.P. is the rightful

    owner of said property and has standing to bring the within motion to lift the stay.

12. “Standing is a threshold issue for a court to resolve.” In re Idicula, 484 B.R. 284, 288 (Bankr.

    S.D.N.Y. 2013) (citation omitted). “A lift stay motion cannot be brought by a stranger to the

    case.” In re Sterling, 2018 WL 313085 at *3 (Bankr. S.D.N.Y. Jan. 5, 2018) (quoting In re Escobar,

    457 B.R. 229, 236 (Bankr. S.D.N.Y. 2011)). It is well settled that under section 363(d), a request

    to lift the automatic stay must be made by a “party in interest.” In re Lippold, 457 B.R. 293, 296

    (Bankr. S.D.N.Y. 2011). While the term “party in interest” is not defined in the Bankruptcy Code,

    the Second Circuit has stated that “in order to invoke the court’s jurisdiction to obtain relief

    from the automatic stay, the moving party [must] be either a creditor or a debtor.” 6 In re Mims,

    438 B.R. 52, 55 (Bankr. S.D.N.Y. 2010) (citing In re Comcoach, 698 F.2d 571, 573 (2d Cir. 1983)).

    Section 101(10) of the Bankruptcy Code defines a “creditor” as an “entity that has a claim

    against the debtor that arose at the time of or before the order for relief concerning the

    debtor.” 11 U.S.C. § 101(1)(A). A “claim” is defined as a “right to payment, whether or not such

    right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,

    disputed, undisputed, legal, equitable, secured or unsecured . . . .” 11 U.S.C. § 101(5)(A). Courts

    in this jurisdiction have made clear that a party can demonstrate a “right to payment” by
  Case 1-19-46083-cec          Doc 15      Filed 11/18/19      Entered 11/18/19 16:33:46




   showing that it holds the ability to seek the state law remedy of foreclosing on a property. See

   Mims, 438 B.R. at 56 (citing Johnson v. Home State Bank, 501 U.S. 78, 84 (1991) (finding that a

   mortgage foreclosure was a “right to payment” against the debtor)); see also Escobar, 457 B.R.

   at 239 (explaining that “the evidence necessary to establish standing to seek stay relief or

   commence or continue a foreclosure action should include a demonstration that the movant has

   the right under applicable law to enforce the mortgage . . .”). “Under New York law, a plaintiff

   has standing to commence a mortgage foreclosure action ‘where it is both the holder or

   assignee of the subject mortgage and the holder or assignee of the underlying note at the time

   the action is commenced.’” Lippold, 457 B.R. at 296–97 (quoting Bank of N.Y. v. Silverberg, 926

   N.Y.S.2d 532, 536 (2d Dep’t 2011)). “While the transfer of the mortgage without the promissory

   note is a nullity, once a promissory note is transferred from assignor to assignee, ‘the mortgage

   passes as an incident to the note.’” Id. at 297 (quoting Silverberg, 926 N.Y.S.2d at 537); see also

   Escobar, 457 B.R. at 240 (stating that “New York law has long recognized that the rights under a

   mortgage lien are beneficially transferred to the assignee of a promissory note, without the

   execution of a written assignment of the mortgage, and even without a written assignment of

   the mortgage”).

13. In order to determine the creditor, MTGLQ Investors, L.P, standing in this case there are

   several issues of fact that must be resolved:


           a) Did the prior lender err in allowing the sale to move forward?

           b) Did the prior lenders inadvertently tell the foreclosure counsel to suspend sale,

                but counsel failed to inform the referee?

           c) Did the prior lender’s foreclosure attorney err by selling the property when they

                were directed not to?

           d)   Did the referee err in selling the property against prior lender’s instructions?
      Case 1-19-46083-cec          Doc 15      Filed 11/18/19      Entered 11/18/19 16:33:46




                e) Was this simply legal malpractice?


        13. The Debtor had several options available to her to payoff arrears the fact that a co-owner of

the Debtor’s property Barbara Whitney owned a property mortgage free and could have refinance one

property to pay off the arrears for the property in question.


        14. Clearly the standing of the Creditor, MTGLQ Investors, L.P, must be decided prior to

allowing them the power to lift the Stay and take possession of Debtor’s property and forcing

Debtor and his ill wife to vacate their home. (See Exhibit “F”)


        15. The Creditors interest in this matter is clearly financial and the Debtors interested is

deeply vested in the home he has resided in for over 22 years.


        16. Debtor’s counsel has contacted MTGLQ Investors LP counsel on numerous occasions for

resolution to this matter and they remain unresponsive.


        17. I believe that the facts and circumstances in this action warrant at the very least allow

the current owner/creditor to contact the undersigned for a resolution to this matter.


        WHEREFORE, the undersign request that the court deny the motion to lift Stay, and or adjourn

        said matter until issues surrounding sale of the property can be answered, together with such

        other and further relief as this court may deem such and proper.


Dated: November 9th, 2019



                                                                  __________________________
                                                                  Anadel Canale Esq.
                                                                  Attorney for the Debtor
                                                                  1805 Fifth Ave Suite 8
                                                                  Bayshore, NY 11706
                                                                  631-414-7040
